DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US 2010/0249338) in view of Hayase et al. (U.S. Pat. 4,406,764)
Regarding claims 1, 5, and 6: Kamiya teaches a cationic curable composition (para. 53) comprising a cycloaliphatic epoxy compound/a cationic curable component (abstract) and porous particles holding an aluminum chelate (para. 20). Cycloaliphatic is another term for alicyclic.
Kamiya does not teach a cationic curable composition that generates a silanol group by light irradiation comprising a photodegradable silicon compound that generates a silanol group by photodegradation. However, Hayase et al. teaches a similar composition comprising an α-ketosilyl compound (abstract). Kamiya and Hayase et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions cured by an aluminum compound and an organic silicon compound.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the photodegradable silicon compound that generates a silanol group by photodegradation of Hayase et al. into the composition of Kamiya and would have been motivated to do so to provide a cured product that has excellent mechanical and thermal characteristics, as evidenced by Hayase et al. (col. 1 lines 55-62).
Regarding claim 3: Kamiya teaches the porous particles comprise a polyurea resin (para. 30).
Regarding claim 4: Kamiya teaches the porous particles further comprise a vinyl resin/divinylbenzene polymer (para. 47) as a constituting component thereof.
Regarding claim 7: Kamiya further teaches an oxetane compound (para. 19).
Regarding claim 8: While Kamiya does not directly teach the difference of the quantity of heat generated by light irradiation over 48 hours is within the claimed range, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). 
Regarding claim 9: While Kamiya does not directly teach the heat-generation onset temperature is in the claimed range, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). 
Regarding claim 10: While Kamiya does not directly teach exothermic peak temperature is within the claimed range, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). 
Regarding claims 11 and 12: Kamiya teaches a method comprising heating the composition to a temperature of 80 °C (para. 59).  Kamiya does not teach irradiation the composition with light.  However, Hayase et al. teaches irradiating the composition with light (col. 7 lines 10-19).  At the time of the invention a person having ordinary skill in the art would have found it obvious to irradiate the composition with light and would have been motivated to do so in order to decompose to form the silanol and thus initiate the polymerization of the epoxy compound in collaboration with the aluminum compound.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767